Title: To Benjamin Franklin from David Finney, 10 July 1781
From: Finney, David
To: Franklin, Benjamin


Honored Sir.
NewCastle July 10th. 1781.
If it is in your power to obtain intelligence from London, concerning the proceedings on my Appeal, which you was so kind as to negotiate for me, during your residence there, and on which a hearing was expected soon after you left England, and you can learn whether any Judgment was given thereon.— I shall esteem it a singular favor, if you will please to transmit me a Copy thereof, (if in my favor,) or an account from Mr. Thomas Life, my Solicitor, how the matter ended, and transmit it to me, as soon as convenient. Any expences attending the application, shall be repaid to your Order, in Philadelphia.
Please excuse this trouble, I am, Dear Sir Your obliged humble Servant
David Finney
Honorable Doctor Benjamin Franklin.
 
Addressed: Dr: Franklin
Notation: David Finney 18 July 1781.—
